Exhibit 10.6

 

COMPENSATION POLICY REGARDING COMPANY CARS

 

The Company shall provide automobiles leased by it for the use of certain
specified officers, described below, as part of their compensation.  Each such
officer shall have the right to receive a new automobile leased by the Company,
with a fair market value not to exceed $100,000, not more frequently than once
every 24 months.  Upon the Company’s lease of any new automobile for one of the
specified officers, the automobile previously authorized for use of such officer
shall be returned to the Company.  During use by such officer, the car shall be
insured by and for the benefit of the Company, and the Company shall bear the
cost of needed maintenance and repair.  All other operational costs shall be
borne by the officer.  The officers to whom this policy applies shall be the
Chief Executive Officer and the President of the Company.

 

 

Dated:  April 17, 2009

 

--------------------------------------------------------------------------------